DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-7 is that applicant’s claimed invention includes, in part, in the SOC estimation process, the controller selectively retrieves from the memory, the charging curve, the discharge curve, or the information of the predetermined correspondence relation for supplementing SOC-OCV characteristics of the secondary battery, based on use history of the secondary battery, while charging or discharging of the secondary battery is continued.  It is this limitation, expressed in the claimed combination not found, taught or suggested in the prior art, that makes these claims allowable over the prior art.  Further, the limitation recites integration of the abstract idea into a practical application, which is indicated as patent eligible under Prong 2 of the revised Step 2A analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Response to Arguments
Applicant’s arguments, see pages 11-13 of Applicant’s remarks filed February 18, 2022, with respect to the rejections under 35 USC 101 have been fully considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance and found persuasive.  Upon reconsideration, the claims appear to recite integration of the abstract idea into a practical application, which is indicated as patent eligible under Prong 2 of the revised Step 2A analysis.  The previous rejection under 35 USC 101 of claims 1-7 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JCM/Examiner, Art Unit 2864 

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864